Citation Nr: 1805451	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  10-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for basal cell skin carcinoma and melanoma, claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to July 1968.

This case comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In its decision, the RO denied the Veteran's application for service-connected disability compensation for basal cell skin carcinoma.  The Veteran timely appealed that ruling to the Board.

This case has a lengthy procedural history.  After remanding the case for further development in July 2013 and obtaining a medical opinion from a Veterans Health Administration (VHA) expert in March 2016, the Board denied the claim in November 2016.  The Veteran then appealed the Board's ruling to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court granted a Joint Motion for Remand (JMR), in which the parties agreed to vacate the Board's November 2016 decision.  The JMR explained that the Board had erred by relying on medical opinions which failed to address directly the issue of whether the Veteran's post-service skin cancer was caused by his in-service exposure to tactical herbicides in Thailand.

Pursuant to the Court's order, the case returned to the Board.  The Board issued a new remand, dated July 2017, which instructed the RO to obtain a new medical opinion.  The RO obtained the requested opinion in August 2017, issued a new supplemental statement of the case (SSOC), and returned the case to the Board.


FINDINGS OF FACT

1. The Veteran served as a Security Policeman during his deployment to an Air Force Base in Thailand between February 1967 and March 1968.  Therefore, he is presumed to have been exposed to tactical herbicides, including Agent Orange, during his active duty service.

2. The Veteran has a history of basal cell skin carcinoma and melanoma, but neither condition is on the list of diseases presumptively associated with herbicide exposure.

3. The preponderance of the evidence weighs against the conclusion that the Veteran's in-service herbicide exposure caused him to develop basal cell skin carcinoma or melanoma.

4. The preponderance of the evidence weighs against the conclusion that the Veteran's in-service exposure to the sun caused him to develop basal cell carcinoma or melanoma.

5. Basal cell skin carcinoma and melanoma did not manifest during service or within one year of the Veteran's separation from service, and there is no competent or credible evidence of a link between skin cancer and any disease, injury or event during his active duty service, including exposure to Agent Orange. 


CONCLUSION OF LAW

The criteria for service connection for basal cell skin carcinoma and/or melanoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans' Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

Duty to Notify

The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated March 2008, the RO notified him of the need to establish all of the other elements of his claims for service connection.  Under these circumstances, the Board finds that the VCAA's notice requirements are satisfied.

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  The RO also obtained copies of the records of several medical providers in private practice identified by the Veteran.  Most significantly, these private medical records relate to the Veteran's initial diagnosis with skin cancer in 2000.

The RO arranged for a VA skin conditions examination in November 2013.  In May 2016, the Board obtained an opinion concerning the etiology of the Veteran's basal cell carcinoma and melanoma from a VHA expert.  According to the parties' May 2017 JMR, the opinions provided by the November 2013 VA examiner and May 2016 VHA expert were inadequate in one respect - both failed to directly address the issue of whether this Veteran's skin cancer was the result of his presumed in-service exposure to herbicides.  Instead, both opinions relied on the absence of basal cell carcinoma and melanoma from the list of diseases which are presumptively related to herbicide exposure under 38 C.F.R. § 3.309(e) (2017).  The most recent VA medical opinion, dated August 2017, did directly address the issue neglected by the earlier opinions.  The Board has reviewed the opinion and, for the reasons below, finds that the examiner's conclusions are based on an accurate understanding of the medical evidence and that the examiner offered and clear and persuasive rationale to explain his opinions.

The duty to assist requires that the Board enforce compliance with its prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   The RO complied with the Board's July 2017 remand instructions by inviting the Veteran to submit additional, outstanding medical and lay evidence, by obtaining copies of post-2008 VA medical treatment records, and by obtaining the August 2017 medical opinion.  

As the Veteran has not identified additional evidence pertinent to the issues on appeal and as there are no additional records to obtain, no further assistance is required to comply with VA's duty to assist.


II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" -  between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including malignant tumors, see 38 C.F.R. § 3.309 (a), the law presumes that the disease was incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of separation from service.  38 C.F.R. § 3.307(a)(3).

Any Veteran who served in Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f).  VA also presumes that Air Force veterans who served at certain Royal Thai Air Force Bases during the Vietnam Era were exposed to herbicides if they worked as security police officers, security patrol dog handlers, members of the security police squadron, or were otherwise near the air base perimeter.  VA ADJUDICATION PROCEDURES MANUAL (M21-1), pt. IV, subpt. ii, ch. 1, § H.5.b.  

While none of the statutory and regulatory presumptions of service-connection applies to the Veteran's basal cell carcinoma or melanoma, he is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113(b) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").

Factual Background

The Veteran suggests that he developed skin cancer as a result of two events during military service: (1) extreme exposure to sunlight; and (2) exposure to herbicides.  According to his Certificate of Discharge from Active Duty (Form DD-214) the Veteran's military occupation specialty was Security Policeman.  Personnel records show that he was deployed in this capacity at the Royal Thai Air Force Base at U-bon between February 1967 and March 1968.  In his written statements, the Veteran also indicates that he served in Vietnam.

The Veteran's enlistment examination indicated the presence of acne on his chest.  Subsequent service treatment records do not reflect any complaints of sunburns or skin cancer.  According to a May 1968 medical examination report, his skin was normal shortly before his discharge from the Air Force.  The report does not mention any continued acne or any residual sunburns or blistering.  

In a statement dated December 2009, the Veteran described an especially bad sunburn during his deployment to Southeast Asia.  According to the Veteran, he was ordered to stand guard over jet aircraft which had crashed.  "I would come back with blistering sunburns.  At that time there was no sun protection of any kind and I did not go for 'treatment.'"  He did not specifically state how often this happened or how many days he was out in the sun.  But in a December 2013 statement, he referred to "severe sunburns during the days that we were left in Laos to guard F-4 Phantoms which crashed after being hit over Viet Nam.  My time in the sun as a kid never resulted in burns like those I got overseas."  

In a statement received in March 2008, the Veteran wrote that a defoliant was used to spray the end of the runway at the Base where he was deployed in Thailand.  

In April 2000, a dermatologist in private practice identified an unusual lesion on the Veteran's skin.  After further tests, he was diagnosed with basal cell carcinoma, and cancerous tissue was surgically removed from the Veteran's back.  Subsequent medical records identify basal cell carcinomas of the legs, upper left chest, left ear, and right eye.  He was diagnosed with malignant melanoma in May 2008.  

The Veteran does not suggest that he developed symptoms related to skin cancer prior to 2000.  In his March 2008 statement, he wrote: "I do not have service medical records relating to the cancer because I had no signs of the cancer at the time that I was in the service or shortly thereafter.  It is my belief that Agent Orange did damage at a cellular level, lying latent and manifesting as skin cancer years later, with the first diagnosis in 2000."

To help decide whether the Veteran's post-service skin cancer was related to active duty service, the RO scheduled a skin conditions examination in November 2013. The examiner wrote that he could not opine, without speculating, whether basal cell carcinoma or melanoma were due to or related to herbicide exposure.  The examiner conceded that, given his duties as a Security Policeman, the Veteran would have been exposed to the sun during service.  However, the examiner noted that absence of complaints of sunburns or treatment for sunburns in the service treatment records.  The examiner concluded that an opinion on the relationship between sun exposure and skin cancer would also require speculation because of the difficulty of differentiating the effects of the Veteran's sun exposure in childhood and the interval of more than thirty years between his separation from the military and his initial skin cancer diagnosis.  

In May 2016, the Board obtained the opinion from a VA dermatologist. According to the dermatologist, the diagnosis of basal cell carcinoma and melanoma "cannot [be] scientifically" linked to sun exposure during military service.  In the expert's opinion, the Veteran's diagnoses "are predominantly related to cumulative lifetime exposure to ultraviolet light; the sun exposure while in the service is just a small fraction of his lifetime ultraviolet light exposure." (emphasis in original).  The expert also wrote that, while sunburns in childhood have "a potential role in melanomas" sunburns sustained during adulthood "have not been causally associated with melanoma incidence."  

As noted above, in their May 2017 JMR, the parties agreed that the May 2016 and November 2013 opinions were inadequate to decide the Veteran's claim noting that, "[n]either examiner addressed the issue of whether Agent Orange exposure directly caused Appellant's disability."  The JMR did not criticize either opinion's rationale for rejecting the existence of a link between skin cancer and in-service exposure to the sun.  

To remedy the weaknesses of the earlier medical opinions, the Board remanded the case again and the RO obtained the most recent medical opinion in August 2017.  
The Board's remand orders instructed the examiner that the Veteran's exposure to Agent Orange during his service in Thailand should be conceded. 

The examiner's report indicates a review of the medical records and an acknowledgment of the Board's order to assume in-service exposure to Agent Orange for the purpose of the requested opinion.  Nevertheless, in the examiner's opinion it was less likely than not that basal cell carcinoma or melanoma were caused by or related to Agent Orange.  In his report, the examiner explained that basal cell carcinoma is common in caucasians and that the greatest risk factor for basal cell carcinoma is exposure to the sun.  The examiner identified other risk factors, which he indicated did not affect the Veteran -arsenic exposure, radiation therapy, immunosuppressive therapy, and basal cell nevus syndrome.  According to the examiner, herbicide exposure was not a risk factor for basal cell carcinoma.  

The examiner's opinion discussed two other skin conditions which had affected the Veteran, melanoma and actinic keratosis.  Sun exposure was a risk factor for both conditions.  Other risk factors for melanoma were light skin pigmentation, family history, atypical nevi, and high nevus counts.  The examiner wrote that herbicide exposure was not a known risk factor for melanoma either.  

To support his opinion, the examiner cited the ongoing Vietnam Era Health Retrospective Observational Study and the 2013 Army Chemical Corps Vietnam Era Veterans Health Study.  According to the examiner, neither study indicated a causal link between exposure to herbicides and basal cell carcinoma or melanoma.  Instead, both studies suggested exposure to the sun as a common cause for the Veteran's post-service skin conditions.  The examiner wrote, "The Veteran's Basal Cell Carcinoma and Melanoma are more likely than not caused by sun exposure.  The Veteran's family history of Melanoma increased his own risk of developing the condition.  While the Veteran's [basal cell carcinoma] and Melanoma are likely due to sun exposure, his time in service does not add up to the accumulative [sic] levels of exposure necessary to cause these cancers.  It is a lifetime of sun exposure that is more likely the cause of the Veteran's [basal cell carcinoma] and Melanoma."

Analysis

The Veteran's post-2000 private medical records show diagnoses of basal cell carcinoma and melanoma, satisfying the current disability requirement of his claim.  Due to his military occupation specialty of Security Policeman and his documented service at the Royal Thai Air Force Base at U-bon, he is presumed to have been exposed to tactical herbicides during active duty.  See M21-1, pt. IV, subpt. ii, ch. 1, § H.5.b.  The Veteran is competent to provide evidence that he experienced sunburns in service.  Because the credible evidence of sunburn and presumed exposure to Agent Orange satisfy the in-service disease, injury, or event requirement, the success of the Veteran's claim therefore depends on whether a causal link exists between either in-service event and his current disabilities.  See Holton, 557 F.3d at 1366. 

The Veteran's diagnoses of basal cell carcinoma and melanoma are not on the list of diseases which are presumed to be the result of herbicide exposure.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Although either condition could reasonably be considered a malignant tumor for the purpose of service connection for a chronic disease, see 38 C.F.R. § 3.309(a), presumptive service connection for chronic disease requires evidence that the claimed disability manifest to a degree of 10 percent or more within the first post service year.  38 C.F.R. § 3.307(a)(3).  In this case, there is no evidence of any symptoms associated with basal cell carcinoma or melanoma within one year after the Veteran's discharge from active duty.  Indeed, in his March 2008 statement, he wrote: "I do not have service medical records relating to the cancer because I had no signs of the cancer at the time that I was in the service or shortly thereafter.  It is my belief that Agent Orange did damage at a cellular level, lying latent and manifesting as skin cancer years later, with the first diagnosis in 2000."
 
As the Board noted previously, even if service connection is not available through the presumptions concerning herbicide exposure, the Veteran is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113(b); Polovick, 23 Vet. App. at 52-53.  

With respect to the issue of whether the evidence establishes, to an equipoise standard, that the Veteran's exposure to herbicides caused him to develop basal cell carcinoma or melanoma, the Board finds that the most persuasive available evidence is the August 2017 VA examiner's opinion.  Unlike the November 2013 VA opinion or the May 2016 VHA opinion, the August 2017 examiner did not merely rely on the absence of basal cell carcinoma and melanoma from the list of diseases presumptively related to herbicides.  Instead, the examiner explained the risk factors for the Veteran's post-service skin conditions and described the results of his research into two studies - the ongoing Vietnam Era Health Retrospective Observational Study and the 2013 Army Chemical Corps Vietnam Era Veterans Health Study - which, according to the examiner, did not demonstrate an association between the Veteran's conditions and his exposure to herbicides.  The examiner's explanation of his research into the relevant studies, together with his identification of lifetime exposure to the sun as an alternative, and more likely, explanation for post-service skin cancer, amounts to a clear and adequate rationale for the unfavorable opinion on the issue of direct service connection.  

The Veteran shared his belief that Agent Orange "did damage at a cellular level" and then remained latent before "manifesting as skin cancer years later, with the first diagnosis in 2000."  But the evidence does not suggest that the Veteran is qualified by education or experience to provide an expert opinion on the probable cause of any form of cancer.  Whether a layperson is competent to diagnose a medical condition depends on the circumstances of the individual case.   But in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Court specifically identified cancer as an example of a matter of medical complexity, in which a layperson is not qualified to provide competent evidence.  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Id. at 1377 n. 4.

For these reasons, on the issue of whether the evidence demonstrates a direct causal link between Agent Orange and this Veteran's post-service basal cell carcinoma and melanoma, the Board finds that the August 2017 VA examiner's opinion deserves more credible weight than the contrary statements of the Veteran.  The Veteran has not submitted any medical opinion evidence suggesting that a link exists between Agent Orange and his disabilities.  

On the issue of direct service connection for basal cell carcinoma and melanoma based on Agent Orange exposure, the Board assigns no probative weight to the November 2013 VA examiner's opinion or to the May 2016 VHA opinion.  As the parties explained in the JMR, both opinions were inadequate with respect to that issue.  

Finally, the Board will analyze whether the required nexus exists between basal cell carcinoma or melanoma and the Veteran's in-service sun exposure, including the sunburns he described in his written statement.  With respect to this question, the Board notes that the JMR did not criticize or otherwise reject the adequacy of the November 2013 and May 2016 medical opinions.  

In considering the evidence, it is significant that the Veteran did not complaint of, or seek treatment for, any symptoms related to sun exposure, sunburns, or other related symptoms during military service.  Although acne on his chest was noted during the Veteran's entrance examination, there is no evidence of any chronic residual skin condition in service.  The November 2013 VA examiner opined that any nexus opinion on the issue of causal nexus between post-service skin cancer and sun exposure in service would be speculative.  Given the circumstances of this case - specifically, the difficulty of apportioning responsibility among childhood sun exposure, in-service sun exposure, and more than 30 years of post-service sun exposure - the examiner's opinion weighs against the Veteran's claim.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  

The May 2016 VHA opinion likewise weighs against the claim.  The VHA expert wrote that basal cell carcinoma or melanoma could not be scientifically linked to the Veteran's in-service sun exposure.  Indeed, the VHA expert went further and explained that the Veteran's skin cancers were "predominantly related to cumulative lifetime exposure" to sunlight.  The expert observed that childhood sunburns, but not sunburns in adulthood, have a potentially causal association with melanomas.  

On the issue of whether the required nexus exists between in-service sun exposure and post-service basal cell carcinoma and melanoma, the Board finds that the May 2016 VHA opinion is adequate.  The examiner's conclusion that the Veteran's skin cancer was likely the result of "cumulative lifetime" exposure to sunlight is consistent with the lengthy interval of more than three decades between the sunburns in service and the initial appearance of basal cell carcinoma in 2000 and melanoma in 2008.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  

The May 2016 VHA opinion is likewise consistent with medical evidence of sunburns many years after military service.  For example, in June 2005, the Veteran's private physician reported that the Veteran sustained a "bad sunburn" on his ear the previous week.  According to the physician, the Veteran said he was "trying to be better about covering up while in the sun."  Earlier treatment records demonstrate that the Veteran admitted to "heavy sun exposure" in his youth and has a family history of basal cell carcinoma.  

The more recent August 2017 VA medical opinion is consistent with this finding.  In the examiner's opinion, "his time in service does not add up to the accumulative [sic] levels of exposure necessary to cause these cancers  It is a lifetime of sun exposure that is more likely the cause of the Veteran's [basal cell carcinoma] and Melanoma."   

The Board has considered the contrary statements of the Veteran, particularly his December 2013 written statement indicating that, "My time in the sun as a kid never resulted in burns like those I got overseas [in service]."  But the Veteran submitted no competent medical evidence suggesting that this sunburn caused him to develop cancer more than thirty years later.  On this issue, his lay statements suffer from the same weakness which the Board discussed earlier concerning the issue of direct service connection based on exposure to Agent Orange - the probable cause of a form of cancer is a matter of medical complexity on which, as a layperson, the Veteran is not competent to express an opinion.

Both the VHA expert and the August 2017 VHA examiner were aware of the Veteran's statements concerning in-service sunburns.  But they considered and then rejected the possibility that basal cell carcinoma and melanoma could be linked to in-service sun exposure.  Indeed, the VHA dermatologist specifically indicated that, unlike childhood sunburns, there is no potentially causal association between sunburns in adulthood and melanoma.  This statement supports the conclusion of the VHA expert, and of the August 2017 VA examiner, that the cumulative effect of decades of sun exposure was the most likely cause of the Veteran's current disability.  
 
The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Although the evidence demonstrates the presence of a current disability, the preponderance of the evidence weighs against a finding that a causal connection exists between post-service skin cancers and any disease, injury or event during military service, including exposure to the sun and exposure to herbicides.  Thus, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied


ORDER

Entitlement to service connection for basal cell skin carcinoma and melanoma is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


